UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: December 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Financial stocks, utility common stocks and preferred stocks  the three sectors that are the focus of John Hancock Tax-Advantaged Dividend Income Fund  posted divergent results during the 12-month period ended December 31, 2007. In an increasingly volatile market buffeted by subprime mortgage woes and a slowing economy, utility common stocks posted respectable returns, while financial common stocks and, to a lesser extent, preferred stocks came under sustained pressure. For the 12 months ended December 31, 2007, John Hancock Tax-Advantaged Dividend Income Fund returned 4.19% at net asset value (NAV) and 3.32% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average closed-end specialty-utilities fund returned 8.21% at NAV, according to Morningstar, Inc. Meanwhile, the Merrill Lynch Preferred Stock DRD Index returned 11.23%, the S&P 400 Mid-Cap Utilities Index rose 6.46% and the S&P 500 Bank Index returned 29.78% . Utility common stock were bolstered by merger and acquisition activity and investor demand for high-quality stocks in defensive industries, such as OGE Energy Corp. and Public Service Enterprise Group, Inc. The current annualized distribution rate was 7.50% at NAV and 8.38% at market value. Financial stocks, utility common stocks and preferred stockposted divergent results Financial common stocks detracted most, suffering from the subprime mortgage market meltdown and resulting credit contagion. Fund holdings Washington Mutual, Inc. and Citigroup, Inc. were hit hard. Preferred stocks suffered declines in the second half, amid a global flight to quality and a massive influx of newly issued securities. Preferreds also were buffeted by selling, as levered investors sold to cover losses from subprime investments. Our laggards included Bank of America Corp., Bear Stearns Cos., Inc. and Lehman Brothers Holdings, Inc. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Tax-Advantaged Dividend Income Fund | Annual report 6 Portfolio summary Top 10 holdings 1 NSTAR 3.2% OGE Energy Corp. 2.7% ONEOK, Inc. 3.0% Ameren Corp. 2.5% Spectra Energy Corp. 3.0% Bank of America Corp. 2.5% Regions Financial Corp. 2.8% BP Plc 2.5% Integrys Energy Group, Inc. 2.7% Dominion Resources, Inc. 2.4% Sector distribution 1 Multi-utilities 32% Investment banking & brokerage 3% Electric utilities 17% Oil & gas exploration & production 3% Gas utilities 9% Integrated telecommunication services 3% Regional banks 7% Wireless telecommunication services 2% Other diversified financial services 7% Life & health insurance 1% Diversified banks 6% Diversified metals & mining 1% Integrated oil & gas 5% All others 1% Oil & gas storage & transportation 3% 1 As a percentage of the Funds total investments on December 31, 2007. Annual report | Tax-Advantaged Dividend Income Fund 7 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 12-31-07 This schedule is divided into four main categories: common stocks, preferred stocks, purchased options and short-term investments. Common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 110.43% (Cost $843,311,242) Diversified Banks 7.15% Comerica, Inc. 296,000 12,884,880 U.S. Bancorp. 720,900 22,881,366 Wachovia Corp. 435,000 16,543,050 Wells Fargo & Co. 260,000 7,849,400 Diversified Metals & Mining 0.46% Freeport-McMoRan Copper & Gold, Inc. (Class B) 37,390 3,830,232 Electric Utilities 13.70% American Electric Power Co., Inc. 508,500 23,675,760 Duke Energy Corp. 1,125,000 22,691,250 FirstEnergy Corp. 40,000 2,893,600 Great Plains Energy, Inc. 67,000 1,964,440 Hawaiian Electric Industries, Inc. 114,700 2,611,719 Pinnacle West Capital Corp. 230,000 9,754,300 Progress Energy, Inc. 575,000 27,847,250 Southern Co. 613,400 23,769,250 Gas Utilities 11.50% Atmos Energy Corp. 766,500 21,492,660 National Fuel Gas Co. 456,000 21,286,080 Northwest Natural Gas Co. 300,000 14,598,000 ONEOK, Inc. 821,100 36,760,647 Piedmont Natural Gas Co., Inc. 100,000 2,616,000 Industrial Conglomerates 0.62% General Electric Co. 140,000 5,189,800 Integrated Oil & Gas 6.77% BP Plc, ADR (United Kingdom) (F) 410,000 29,999,700 Chevron Corp. 185,000 17,266,050 Total SA, ADR (France) (F) 117,000 9,664,200 Integrated Telecommunication Services 3.74% AT&T, Inc. 520,000 21,611,200 Verizon Communications, Inc. 225,300 9,843,357 See notes to financial statements Tax-Advantaged Dividend Income Fund | Annual report 8 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Multi-Utilities 43.85% Ameren Corp. 561,100 30,417,231 Black Hills Corp. 454,000 20,021,400 CH Energy Group, Inc. 378,600 16,862,844 Consolidated Edison, Inc. 350,100 17,102,385 Dominion Resources, Inc. 608,000 28,849,600 DTE Energy Co. 609,914 26,811,819 Energy East Corp. 780,000 21,223,800 Integrys Energy Group, Inc. 636,741 32,913,142 NiSource, Inc. 790,500 14,932,545 NSTAR 1,086,000 39,334,920 OGE Energy Corp. 895,000 32,479,550 PNM Resources, Inc. 116,000 2,488,200 Public Service Enterprise Group, Inc. 240,000 23,577,600 SCANA Corp. 257,500 10,853,625 TECO Energy, Inc. 415,000 7,142,150 Vectren Corp. 815,700 23,663,457 Xcel Energy, Inc. 890,000 20,087,300 Oil & Gas Storage & Transportation 4.66% Enbridge Inc. (Canada) (F) 82,500 3,335,475 Spectra Energy Corp. 1,390,000 35,889,800 Other Diversified Financial Services 5.55% Bank of America Corp. 730,000 30,119,800 Citigroup, Inc. 187,000 5,505,280 JPMorgan Chase & Co. 253,800 11,078,370 Publishing 0.06% Idearc, Inc. 26,830 471,135 Regional Banks 10.35% BB&T Corp. 495,000 15,181,650 First Horizon National Corp. 215,000 3,902,250 KeyCorp 619,000 14,515,550 PNC Financial Services Group, Inc. (The) 305,000 20,023,250 Regions Financial Corp. 1,412,985 33,417,095 Thrifts & Mortgage Finance 0.44% Washington Mutual, Inc. 273,000 3,715,530 Wireless Telecommunication Services 1.57% Vodafone Group Plc, ADR (United Kingdom) (F) 354,375 13,225,275 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 9 F I N A N C I A L ST A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 33.49% (Cost $320,038,399) Broadcasting & Cable TV 0.34% Comcast Corp., 7.00% BBB+ 125,500 2,855,125 Consumer Finance 0.57% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 150,000 3,037,500 SLM Corp., 6.97%, Ser A BBB 42,500 1,716,575 Diversified Banks 1.91% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 858,500 15,410,075 Wachovia Corp., 8%, Depositary Shares A2 25,000 632,500 Diversified Metals & Mining 0.36% Freeport McMoRan Copper & Gold, Inc., 6.75%, Conv B+ 20,000 3,010,000 Electric Utilities 10.24% Alabama Power Co., 5.30% (Class A) BBB+ 200,000 4,220,000 Carolina Power & Light Co., $5.44 BBB 111,493 10,034,370 Connecticut Light & Power Co., $3.24, Ser 68G BB+ 20,686 1,064,684 Duquesne Light Co., 6.50% BB 427,000 21,817,053 Entergy Arkansas, Inc., $6.08 BA1 11,372 1,154,614 Entergy Arkansas, Inc., 4.56% BB+ 9,388 772,457 Entergy Arkansas, Inc., 4.56%, Ser 1965 BB+ 9,818 807,838 Entergy Arkansas, Inc., 6.45% BB+ 110,000 2,873,750 Entergy Mississippi, Inc., 4.92% BA2 8,190 747,849 Entergy Mississippi, Inc., 6.25% BB+ 197,500 5,042,432 FPC Capital I, 7.10%, Ser A BBB 67,500 1,603,125 FPL Group Capital Trust I, 5.875% BBB+ 280,000 6,025,600 Interstate Power & Light Co., 7.10%, Ser C BBB 20,700 547,515 Interstate Power & Light Co., 8.375%, Ser B Baa2 233,000 7,011,855 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,387,500 PPL Energy Supply, LLC, 7.00% BBB 297,512 7,393,173 Southern California Edison Co., 6.00%, Ser C BBB 30,000 2,883,750 Southern California Edison Co., 6.125% BBB 50,000 4,764,065 Gas Utilities 1.84% Southern Union Co., 7.55%, Ser A BB 627,000 15,455,550 See notes to financial statements Tax-Advantaged Dividend Income Fund | Annual report 10 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage 3.92% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 256,100 9,168,380 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 15,100 548,130 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 95,700 3,756,225 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A 61,000 2,199,660 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A 271,760 11,345,980 Lehman Brothers Holdings, Inc., 6.50%, Depositary Shares, Ser F A 164,300 3,553,809 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 119,000 2,384,760 Life & Health Insurance 1.99% MetLife, Inc., 6.50%, Ser B BBB 765,000 16,707,600 Multi-Utilities 1.76% BGE Capital Trust II, 6.20% BBB 147,100 3,111,165 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 23,442 2,033,594 Public Service Electric & Gas Co., 5.28%, Ser E BB+ 22,930 2,155,420 South Carolina Electric & Gas Co., 6.52% Baa2 31,400 3,098,787 Xcel Energy, Inc., $4.56, Ser G BBB 53,900 4,425,190 Multi-Line Insurance 0.62% ING Groep NV, 6.20% (Netherlands) (F) A 109,100 2,127,450 ING Groep NV, 7.05% (Netherlands) (F) A 140,000 3,066,000 Oil & Gas Exploration & Production 3.82% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 40,000 3,936,252 Chesapeake Energy Corp., 6.25%, Conv (G) B+ 9,290 2,933,317 Devon Energy Corp., 6.49%, Ser A BB+ 150,000 15,164,070 Nexen, Inc., 7.35% (Canada) (F) BB+ 435,484 10,098,874 Other Diversified Financial Services 4.27% ABN AMRO Capital Funding Trust VII, 6.08% A 980,000 18,208,400 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 240,000 5,208,000 Bank of America Corp., 6.625% A+ 245,000 5,799,150 DB Capital Trust II, 6.55% A+ 310,000 6,699,100 Reinsurance 0.19% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB+ 94,000 1,618,680 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 11 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Specialized Finance 0.67% CIT Group, Inc., 6.35%, Ser A BBB+ 310,000 5,601,700 Wireless Telecommunication Services 0.99% United States Cellular Corp., 7.50% BB+ 398,294 8,364,174 Number of Exercise Expiration Issuer contracts price date Value Purchased options 0.02% (Cost $434,380) Options 0.02% iShares Lehman 20+ Year Treasury Bond Fund (Put) 2703 88 March 2008 202,725 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 0.50% (Cost $4,199,723) Government U.S. Agency 0.50% Federal Home Loan Bank, Discount Note 1.01%(Y) 01-02-08 A-1+ $4,200 4,200,000 Total investments (Cost $1,167,983,744) 144.44% Other assets and liabilities, net 0.76% Fund preferred shares, at liquidation value (45.20%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (Y) Represents current yield on December 31, 2007. See notes to financial statements Tax-Advantaged Dividend Income Fund | Annual report 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 12-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $1,167,983,744) $1,214,651,766 Cash 2,929,061 Cash collateral at broker for future contracts (Note 2) 450,000 Dividends and interest receivable 3,637,411 Receivable from affiliates 28,086 Total assets Liabilities Payable for futures variation margin (Note 2) 181,643 Payable to affiliates Management fees 55,439 Other 55,821 Other payables and accrued expenses 340,577 Total liabilities Auction Preferred Shares (APS) Series M, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 3,800 shares issued, liquidation preference of $25,000 per share APS Series W, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 3,800 shares issued, liquidation preference of $25,000 per share APS Series TH, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 3,800 shares issued, liquidation preference of $25,000 per share APS Series F, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 3,800 shares issued, liquidation preference of $25,000 per share Net assets Common shares capital paid-in 798,190,229 Accumulated net realized loss on investments and financial futures contracts (3,553,539) Net unrealized appreciation of investments, financial futures contracts and options written 46,313,045 Distributions in excess of net investment income (13,267) Net assets applicable to common shares Net asset value per common share Based on 42,077,487 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value. $19.99 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 12-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $55,147) $60,929,506 Interest 1,290,449 Total investment income Expenses Investment management fees (Note 3) 9,879,871 Accounting and legal services fees (Note 3) 157,200 APS auction fees 985,505 Federal excise tax 249,069 Custodian fees 191,566 Printing fees 156,838 Professional fees 72,594 Trustees fees 59,449 Registration and filing fees 44,785 Transfer agent fees 26,883 Miscellaneous 61,284 Total expenses Less expense reductions (Note 3) (2,634,632) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 45,329,629 Financial futures contracts (735,430) Change in net unrealized appreciation (depreciation) of Investments (127,393,636) Financial futures contracts (660,390) Net realized and unrealized loss Distributions to APS Series M (4,388,142) Distributions to APS Series W (4,314,669) Distributions to APS Series TH (4,368,715) Distributions to APS Series F (4,376,204) Decrease in net assets from operations See notes to financial statements Tax-Advantaged Dividend Income Fund | Annual report 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders. Year Year ended ended 12-31-06 12-31-07 Increase (decrease) in net assets From operations Net investment income $60,175,988 $52,969,543 Net realized gain 27,943,881 44,594,199 Change in net unrealized appreciation (depreciation) 124,754,737 (128,054,026) Distributions to APS (16,454,223) (17,447,730) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (48,826,716) (50,017,509) From net realized gain (22,389,010) (24,803,416) Total increase (decrease) Net assets Beginning of year 838,490,750 963,695,407 End of year 1 $963,695,407 $840,936,468 1 Includes distributions in excess of net investment income of $82,927 and $13,267, respectively. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 12-31-04 12-31-05 1 12-31-06 12-31-07 Per share operating performance Net asset value, beginning of period 3 Net investment income 4 1.14 1.22 1.43 5 1.26 Net realized and unrealized gain (loss) on investments 1.54 (0.23) 3.62 (1.98) Distributions to APS (0.29) (0.29) (0.39) (0.41) Total from investment operations Less distributions to common shareholders From net investment income (0.87) (1.16) (1.16) (1.19) From net realized gain  (0.09) (0.53) (0.59) Capital charges Offering costs related to common shares (0.02)    Offering costs and underwriting discounts related to APS (0.12)    Net asset value, end of period Per share market value, end of period Total return at net asset value 6 (%) 8 8 Total return at market value (%) Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $862 $838 $964 $841 Ratio of net expenses to average net assets 11 (%) 0.95 12 1.03 1.00 0.99 Ratio of gross expenses to average net assets 13 (%) 1.23 12 1.32 1.28 1.27 Ratio of net investment income to average net assets 14 (%) 6.11 12 5.97 6.76 5 5.65 Portfolio turnover (%) 42 7 24 41 26 Senior securities Total value of APS outstanding (in millions) $380 $380 $380 $380 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25 Average market value per unit (in thousands) $25 $25 $25 $25 Asset coverage per unit 15 $79,542 $79,901 $88,352 $81,737 See notes to financial statements Tax-Advantaged Dividend Income Fund | Annual report 16 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous Independent Registered Public Accounting Firm. 2 Commencement of operations period from 2-27-04 to 12-31-04. 3 Reflects the deduction of a $0.90 per share sales load. 4 Based on the average of the shares outstanding. 5 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.13 per share and 0.63% of net assets. 6 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 7 Not annualized. 8 Unaudited. 9 Totals return would have been lower had certain expenses not been reduced during the periods shown. 10 Assumes dividend reinvestment and a purchase at $20.01 per share on the inception date and a sale at the current market price on the last day of the period. 11 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.69%, 0.71%, 0.70% and 0.70% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 12 Annualized. 13 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the adjusted annualized ratios of expenses would have been 0.89%, 0.91%, 0.90% and 0.90% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 14 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 4.42%, 4.14%, 4.74% and 4.03% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 15 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 17 Notes to financial statements Note 1 Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
